DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 08/05/2022, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as whole, in particularly,
“ determine, based on the indication of the one of the orthodontic appliances, one of the base orthodontic appliances that corresponds to the one of the orthodontic appliances;
 select, based on the indication of the one of the orthodontic appliances and the one of the base orthodontic appliances, one of the modified orthodontic appliance;
retrieve, from the database, one of the data files associated with the one of the modified orthodontic appliances; and 
transmit, via the network to a manufacturing device, the one of the data files associated with the one of the modified orthodontic appliances; and the manufacturing device, wherein the manufacturing device is configured to:
receive, via the network from the control circuit, the one of the data files associated with the one of the modified orthodontic appliances; and 
additively manufacture, based on the one of the data files associated with the one of the modified orthodontic appliances, the one of the orthodontic appliances”.

Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as whole, in particularly,
“determining, by the control circuit based on the indication of the one of the orthodontic appliances, one of the base orthodontic appliances that corresponds to the one of the orthodontic appliances; 
selecting, by the control circuit based on the indication of the one of the orthodontic appliances and the one of the base orthodontic appliances, one of the modified orthodontic appliances; 
retrieving, by the control circuit from the database, one of data files, wherein the one of data files corresponds to the one of the modified orthodontic appliances; transmitting, by the control circuit via the network, the one of the data files; 
receiving, by a manufacturing device via the network, the one of the data files; and
 additively manufacturing, by the manufacturing device based on the one of the data files, the one of the orthodontic appliances”.

Regarding to claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as whole, in particularly,
“determine, based on the indication of the one of the orthodontic appliances, one of the base orthodontic appliances that corresponds to the one of the orthodontic appliances;
 select, based on the indication of the one of the orthodontic appliances and the one of the base orthodontic appliances, one of the modified orthodontic appliance; 
retrieve, from the database, one of the data files associated with the one of the modified orthodontic appliances; and 
transmit, via the network to the user device, the one of the data files associated with the one of the modified orthodontic appliances; and 
a manufacturing device, wherein the manufacturing device is configured to: 
receive, via the network from the user device, the one of the data files associated with the one of the modified orthodontic appliances; and 
additively manufacture, based on the one of the data files associated with the one of the modified orthodontic appliances, the one of the orthodontic appliances”.

Claims 2-7 are allowed due to dependency of claim 1. Claims 9-15 are allowed due to dependency of claim 8. Claims 17-24 are allowed due to dependency of claim 16.
Closest Reference Found
	Closest prior art made of record regards the Examiner’s 103 rejection include Kumar (US 20140277659 A1) in view of Durbin (US 20020064759 A1), and further in view of Mirabella (US 20180314235 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616